Citation Nr: 1117210	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-33 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD). 

2.  Entitlement to an evaluation in excess of 30 percent for a major depressive disorder and anxiety disorder.  

3.  Entitlement to an effective date prior to June 30, 2008 for a 30 percent evaluation for a major depressive disorder and anxiety disorder.  

4.  Entitlement to an effective date for a total rating based on individual unemployability due to service connected disabilities (TDIU) prior to July 15, 2008.  


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1985 to June 1991.  He was subsequently a member of the reserves until 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Service connection has previously been established for a major depressive disorder and anxiety disorder, and the compensation given for that disorder encompasses all of the Veteran's psychiatric symptomatology.  

2.  Prior to January 26, 2009, the Veteran's major depressive disorder and anxiety disorder were productive of occupational and social impairment with occasional decreases in work efficiency and intermittent periods of an inability to perform occupational tasks due to symptoms such as depression, anxiety, and chronic sleep impairment.  

3.  As of January 26, 2009, the Veteran's major depressive disorder and anxiety disorder were productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances in motivation and mood, depression, anxiety, memory loss, and difficulty in establishing and maintaining effective work and social relationships.  

4.  The Veteran's claim for an increased evaluation for major depressive disorder and anxiety disorder was received on June 30, 2008, but it was factually ascertainable that the criteria for a 30 percent evaluation had been met as of May 5, 2008.  

5.  The Veteran's claim for TDIU was received on January 5, 2009, and it is not factually ascertainable prior to July 15, 2008 that the Veteran's service connected disabilities combined to render him unemployable.  


CONCLUSIONS OF LAW

1.  The appeal on the merits of the Veteran's claim of entitlement to service connection for PTSD is moot by virtue of the previous grant for service connection for a major depressive disorder and anxiety disorder, and there remains no matter in controversy for which the Board has jurisdiction.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002).  

2.  The criteria for a 50 percent evaluation (but no higher) for a major depressive disorder and anxiety disorder are met as of January 26, 2009; they were not met prior to that date.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.130, Code 9440 (2010). 

3.  The criteria for an effective date of May 5, 2008 for a 30 percent evaluation for a major depressive disorder and anxiety disorder have been met; the criteria for an effective date prior to May 5, 2008 have not been met.  38 U.S.C.A. 5107(b), 5110(b)(2) (West 2002); 38 C.F.R. 3.400 (o)(1),(2), 4.130, Code 9411 (2010).

4.  The criteria for an effective date prior to July 15, 2008 for a TDIU have not been met.  38 U.S.C.A. 5107(b), 5110(b)(2) (West 2002); 38 C.F.R. 3.400 (o)(1),(2) (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  38 C.F.R. § 3.159 (2010). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In the present appeal, service connection has been granted, and the first three Dingess elements are substantiated.  Further notice in this regard is not required.  Furthermore, the Veteran was provided with VCAA notification in letters dated October 2008 and February 2009.  Portions of the notice were not received by the Veteran until after the initial adjudication of his claim.  However, this does not result in any harm to the Veteran's claim, as it was readjudicated at the RO subsequent to his receipt of the notification.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify has been met. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  In this regard, the Veteran has been afforded a VA psychiatric examination.  In addition, all identified records that are available have been obtained.  As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that the duty to assist provisions of the VCAA have been met. 

Service Connection

The Veteran contends that he has developed PTSD as a result of stressors sustained during active service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in- service stressor; and credible supporting evidence that the claimed in- service stressor occurred.  38 C.F.R. § 3.304(f) (2010). 

A review of the record shows that the December 2008 rating decision based the denial of service connection for PTSD in part on a finding that a VA examiner determined that the Veteran's disability was better explained under a diagnosis of an adjustment disorder with mixed anxiety and depressed mood.  

However, in this case the Board notes that service connection has already been established for a major depressive disorder and anxiety disorder.  This disability is evaluated under the General Rating Formula for Mental Disorders.  PTSD is also evaluated under exact same General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Codes 9411, 9440 (2010). 

In other words, as service connection has already been established for a psychiatric disability, the Veteran is already in receipt of compensation for all of his psychiatric symptoms, regardless of whether the psychiatric disability that produces them is called a major depressive disorder, an anxiety disorder, or PTSD.  In fact, it should be noted that PTSD is considered to be a type of anxiety disorder.  See generally Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) [hereinafter DSM-IV].  This is important, as the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  This is the basis for the statement in the December 2008 rating decision, which correctly noted that if a diagnosis of PTSD is established, it would not receive a separate evaluation, but would merely result in a change of the diagnosis for the psychiatric disability for which the Veteran already receives compensation.  

Basically, the appeal on the merits of the Veteran's claim of entitlement to service connection for PTSD is moot by virtue of the previous grant for service connection for a major depressive disorder and anxiety disorder, and there remains no matter in controversy for which the Board has jurisdiction. 38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002).  Therefore, the Veteran's claim for service connection for PTSD is dismissed. 




Increased Evaluation

The Veteran contends that the 30 percent evaluation currently assigned to his service connected major depressive disorder and anxiety disorder does not adequately reflect the impairment that results from this disability.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The record shows that entitlement to service connection for a generalized anxiety disorder with major depression was established in an April 2003 rating decision.  A zero percent evaluation was assigned for this disability.  He submitted a claim for an increased evaluation in June 2008.  Consequently, the evaluation was increased to 30 percent in a December 2008 rating decision.  An October 2009 rating decision recharacterized the Veteran's disability as a major depressive disorder and anxiety disorder, but continued the 30 percent evaluation.  

The Veteran's psychiatric disability is evaluated under the General Rating Formula for Mental Disorders.  

Under this formula, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  

The only criteria for a total disability rating for any disability rated in accordance with the VA General Rating Formula for Mental Disorders are total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004)  

A 70 percent evaluation is merited for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The 30 percent evaluation is merited for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation  normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9440.

VA treatment records from May 2008 to November 2008 are in the claims folder.  May 2008 records note that the Veteran is hypervigilant, and he reported flashbacks and intrusive thinking.  The diagnosis was PTSD.  Other May 2008 records state that the Veteran was alert and responsive, and oriented.  Eye contact was adequate and affect was constricted and sad.  Speech was fluent, spontaneous, and goal directed, and the rate, rhythm, and volume were within normal limits.  The Veteran denied perceptual disturbances, and attention and concentration were adequate.  Thinking was abstract, and he denied any suicidal or homicidal thoughts and plans.  His judgment and insight were adequate.  The Veteran reported that he continued to be anxious and depressed, and that he was stressed with his job.  He had recently engaged in some pleasurable activities, including going to a horse race.  

The remaining records during the period from May 2008 to September 2008 indicate that the Veteran had disrupted sleep with nightmares, anxiety and worry, hypervigilance, irritability, and being isolative.  He denied suicidal and homicidal ideations, hallucinations, paranoia, and delusions.  His insight and judgment were fair.  Speech was not pressured and thought content was goal directed.  

October 2008 records note that the Veteran admitted to tearfulness and intermittent passive suicidal ideations.  Otherwise his symptoms remained similar to those already described.  

The Veteran was afforded a VA psychiatric examination in November 2008.  The examiner noted that he had interviewed the Veteran and reviewed his claims folder.  The Veteran noted a number of jobs that lasted from one to three years.  He had last worked from November 2004 to July 2008 as a 911 dispatcher.  He took this position because he had been laid off his previous job.  The Veteran denied receiving reprimands for poor performance or lost work days due to PTSD symptoms.  He did complain of work stress associated with overtime and occasional conflicts with a coworker.  He also believed that his anger in general made it difficult to perform his job.  However, he stated that he had been able to stay professional, politely answer questions at work, and he said he got along well with the people at work.  The Veteran said that he was ordered to quit his job by his VA psychiatrist.  However, the examiner noted that a review of the Veteran's treatment records showed that his doctor had denied telling him to leave his work and had at most agreed that it was stressful.  

The Veteran had subjective complaints that included continuous intrusive memories of his combat experience, especially one that involved a particular friend.  He reported flashbacks triggered by different sounds and sights, as well as nightmares five to seven days per week.  The Veteran reported strong survival guilt, and angry outbursts against his wife and son.  He had animosity towards people of Middle Eastern heritage and reported strong avoidance symptoms, although he could not explain why he brought in pictures of wartime Iraqi casualties.  The Veteran complained of mild depression and episodic suicidal ideations of a passive nature.  

On examination, the Veteran was neatly dressed and groomed.  He was oriented, cooperative, and maintained good eye contact.  His speech was spontaneous, relevant, and goal directed.  His speech was normal except for a brief interval when he loudly expressed his distaste for Arabs.  There was no underlying thought disorder, his affect was congruent, his mood was neutral, and he denied suicidal and homicidal ideations, intents, and plans.  He denied delusions and hallucinations, and there was no impairment of thought process.  The examiner noted that the Veteran self reported signs and symptoms of PTSD that addressed the DSM-IV criteria.  However, the examiner believed that the Veteran's complaints were better explained under a diagnosis of adjustment disorder with mixed anxiety and depressed mood.  In summary, the examiner opined that the Veteran had signs and symptoms that would result in deficiencies in his occupational performance such as a disturbance of mood, irritability, and effect on job proficiency, but would not of themselves be sufficient to prevent his employability.  In fact, the Veteran indicated that the additional compensation from an increased evaluation would provide him the means to change jobs.  The score on the Global Assessment of Functioning (GAF) scale was 60.  

A December 2008 treatment note states that the Veteran said his energy was mediocre with decreased initiative.  He still had some anxiety when he was leaving home, as well as hypervigilance, irritability, and occasional passive suicidal ideations.  On examination he was calm and well oriented with good eye contact.  His speech was not pressured and his thought content was normal.  The Veteran denied suicidal or homicidal ideations, hallucinations, paranoia, and delusions.  He reported anxiety at times when he was outside the home.  His judgment and insight were fair.  The assessment was PTSD and dysthymia.  His score on the GAF was 52.  

A January 2009 letter from a VA counselor states that the Veteran has a history of PTSD that began after his return from Southwest Asia.  He continued to struggle with stressors and verbalizes impairment in social functioning.  These include intrusive recollection of his traumatic experiences, sleep disturbance with nightmares, interpersonal discomfort, isolation, alienation, and hypervigilance.  

A January 26, 2009 VA psychiatric treatment note states that the Veteran was sleeping six hours each night with daily nightmares.  He also napped an hour each day.  There was little change in the Veteran's energy, and he was still irritable and isolative.  On examination he was calm and well oriented with good eye contact.  His speech was not pressured and his thought content was normal.  The Veteran denied suicidal or homicidal ideations, hallucinations, paranoia, and delusions.  He reported anxiety at times when he was outside the home.  His judgment and insight were fair.  The assessment was PTSD and dysthymia.  The score on the GAF was 50.  

Additional VA psychiatric treatment records dated through October 2009 show that the Veteran's symptoms continued as before.  His GAF scores ranged from 45 to 49.  June 2009 VA psychological treatment notes show that the Veteran reported that his PTSD symptoms remain about the same, and that he was frustrated with memory difficulties.  This note and a July 2009 note both state that the mental status examination was within normal limits, and that assessments for suicidal and homicidal thinking, impulses or intent showed that his imminent suicide risk was low.  

An August 2009 letter from the Veteran's clinical psychologist states that the Veteran has PTSD.  He struggled with memories of his combat service and nightmares.  He shut down emotionally, avoided going out in public due to anxiety, was hypervigilant, and had survivor guilt.  The Veteran also had feelings of sadness and depression, anger control, irritability, and difficulty concentrating.  He was easily startled by loud noises.  The Veteran's symptoms had affected his ability to work and function normally in society, and had reduced his quality of life.  

The Veteran had another VA psychiatric examination in September 2009.  He continued to be in a close and loving relationship with his wife.  He had several close friends but did not see them very often.  The Veteran reported that he liked to be by himself, and did not like crowds.  He reported feeling stressed and depressed, and ranked his depression as a 7 on a scale of 1 to 10, with 10 being the highest.  The examiner opined that the reason for this symptom included pain and poor structure of the day.  The Veteran also complained of low energy and poor concentration.  His sleep was very poor.  The Veteran admitted to chronic suicidal thoughts but had no intent, plan, wish, or goal to harm himself.  These thoughts occurred daily and were fleeting but were getting worse.  The Veteran admitted to racing thoughts and irritability.  He also admitted to feeling chronically anxious.  He was not psychotic and there was no psychosis.  The Veteran reported distressing recollections about the sights he saw as well as frequent dreams.  He reported flashbacks once a week.  His sleep was poor and he was very irritable. 

On mental status examination, the Veteran was well groomed and in no acute distress.  His affect was broad ranged but somewhat restricted.  He gave fairly good eye contact and his speech was within normal limits.  He seemed to be searching for a specific diagnosis and gave specific terms that highlighted the DSM-IV criteria.  He was alert and oriented, with no evidence of any major concentration or memory disturbances.  Judgment and insight were felt to be pretty good.  There were no active suicidal thoughts but he continued to have passive thoughts on a regular basis.  His thought process was clear, coherent, goal directed and logical without obsessions, compulsions, illusions, or hallucinations.  The diagnoses were major depressive disorder, chronic, mild in severity; history of dysthymia; and anxiety disorder not otherwise specified.  His GAF score was estimated to range from 55 to 65.  

VA treatment notes dated through 2010 indicate that the Veteran continued to be seen by an adjustment counselor for his PTSD symptoms.  These remained as previously described.  These records do not contain any additional GAF scores.  

After careful consideration of the evidence, the Board finds that entitlement to a 50 percent evaluation for PTSD (but no more) is demonstrated as of January 26, 2009.  It is from this date onwards that the Veteran's GAF scores predominately represent serious symptoms.  

GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) [hereinafter DSM-IV].  A 61-70 rating indicates "mild symptoms or some difficulty in social, occupational, or school functioning."  A score of 51-60 indicates moderate symptoms, or moderate difficulty in social, occupational or school functioning.  A score of 41 to 50 indicates serious symptoms such as suicidal ideations or severe obsessional rituals, or any serious impairment in social, occupational or school functioning.  Ibid.

Prior to January 26, 2009, the Veteran's depression and anxiety were described as mild.  He also had impaired sleep.  Although episodic suicidal ideations of a passive nature were noted on a November 2008 examination, this same examination stated that the Veteran did not currently have suicidal ideations and assigned a GAF of 60.  The GAF scores from this period represent moderate symptoms and moderate difficulty in social and occupational functioning.  The Board believes that these symptoms are contemplated by the 30 percent evaluation assigned for that period.  

However, the January 26, 2009 examiner assigned a GAF score of 50, and the scores assigned at his monthly treatments from this date onwards are consistently in the 40s.  Although the list of symptoms described by the examiners showed little change except for some memory impairment, the scores from 41 to 50 represent serious symptoms or serious impairment in social or occupational functioning, such as not having friends or being unable to hold a job.  The Board finds that this downward shift in the scores clearly indicates that the care providers who treat the Veteran on a regular basis believed that his disability had worsened.  Therefore, an increase in the evaluation to 50 percent is warranted.  38 C.F.R. § 4.130, Code 9440.  

The Board has considered entitlement to an evaluation in excess of 50 percent but the Veteran's symptomatology does not meet the rating criteria.  Some reports note that the Veteran continued to have passive thoughts of suicide.  However, these same reports also note that the Veteran did not have suicidal ideations and was a low risk for suicide, so clearly the passive thoughts are something other than ideations.  The Veteran simply does not have any of the other symptoms noted in the criteria for a 70 percent or higher rating.  He has no obsessional rituals, his speech is normal, he does not have panic attacks, his depression is described as mild to moderate, his irritability has never resulted in violence, he is well oriented, and he is well groomed.  The criteria for an evaluation greater than 50 percent are not met.  Therefore, the Board concludes that the evidence supports entitlement to a 50 percent evaluation for the Veteran's psychiatric disability from January 26, 2009, and that the 30 percent evaluation should be continued prior to that date.  

The Board has also considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b).  There is no objective evidence that the Veteran's service connected psychiatric disabilities present such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  He has not been hospitalized for his disabilities, and while he no longer works the November 2008 examiner notes that the psychiatric disabilities by themselves do not make him unemployable.  The Veteran does not display symptoms that are not contemplated by the rating criteria.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Effective Dates

The Veteran contends that he is entitled to a 30 percent evaluation for his service connected psychiatric disabilities prior to June 30, 2008.  He also contends that he is entitled to an effective date prior to July 15, 2008 for a TDIU.  

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

The effective date of an increase in disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date.  Otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1),(2); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997). 

Psychiatric Disabilities

The record shows that the Veteran's claim for an increased evaluation for his psychiatric disabilities was received on June 30, 2008.  The December 2008 rating decision that increased the Veteran's evaluation to 30 percent assigned this date of receipt as the effective date.  

As noted above, if it is factually ascertainable that the increase in the Veteran's disability occurred within one year prior to the June 30, 2008 date of receipt of the claim, that would be the effective date for the increased evaluation.  

In this case, the only evidence dated within the year prior to June 30, 2008 is the VA treatment records beginning May 5, 2008.  These records show that the Veteran had a restricted affect and a sad mood.  He denied any suicidal or homicidal ideations.  He was anxious and depressed, and felt stressed over a situation at work.  The examiner did not provide an estimated GAF score.  Additional May 2008 records note these same symptoms, as well as occasional nightmares, flashbacks, and intrusive thoughts.  

The Board notes that the symptoms recorded in May 2008 are the same symptoms that led to the assignment of the 30 percent evaluation by the December 2008 rating decision.  His previous evaluation was zero percent, which is appropriate when there is a formal diagnosis of a mental disability but the symptoms are not severe enough to interfere with social or occupational functioning.  These criteria clearly no longer described the Veteran's symptomatology as of May 2008.  There is no basis for an effective date prior to May 5, 2008, as there are simply no other medical records for the year prior to June 30, 2008.  Therefore, as it is factually ascertainable that the Veteran's psychiatric disability was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as of May 5, 2008, a 30 percent evaluation is warranted from that date.  38 C.F.R. §§ 3.400(o)(2), 4.130, Code 9440.  

TDIU

The Veteran's claim for TDIU was received on January 5, 2009.  The April 2009 rating decision that granted TDIU assigned an effective date of July 15, 2008.  

The VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2010).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2010).  

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 4.16(a).  However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disability(ies).  38 C.F.R. § 4.16(b).

As with the claim for an earlier effective date for the increased evaluation for the psychiatric disability, if it is factually ascertainable that the Veteran was unemployable due to his service connected disabilities in the year prior to the receipt of the January 5, 2009 claim, the date it is factually ascertainable will be the effective date of TDIU.  

In this case, the earliest day that it is factually ascertainable that the Veteran was entitled to TDIU is the July 15, 2008 date already in effect.  Statements from the Veteran's employer and the November 2008 examination report clearly show that the Veteran was employed on a full time basis until July 14, 2008.  There is no medical opinion that states the Veteran was unemployable prior to July 15, 2008, and no evidence that would support a finding of unemployability.  The November 2008 report makes it clear that he had not missed any work due to his service connected disabilities, and was in fact leaving that position not because he believed himself unable to work but in order to search for a job that was less stressful.  The Veteran expressed a belief that he had been told to do this by his VA counselor, but the November 2008 examiner's report notes that the Veteran was mistaken in this belief.  Therefore, as the Veteran was employed on a full time basis until July 14, 2008, the first day that it is factually ascertainable that he was unemployable is July 15, 2008, which is the effective date that is currently assigned.  

	(CONTINUED ON NEXT PAGE)


ORDER

The appeal for entitlement to service connection for PTSD is dismissed.  

Entitlement to a 50 percent evaluation for a major depressive disorder and anxiety disorder from January 26, 2009 is granted.  

Entitlement to an effective date of May 5, 2008 for a 30 percent evaluation for a major depressive disorder and anxiety disorder is granted. 

Entitlement to an effective date for a TDIU prior to July 15, 2008 is denied. 



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


